 In the Matter ofAMERICAN ZINC, LEAD AND SMELTING COMPANYandINTERNATIONAL UNION OF MINE,MILL & SMELTER WORKERS, LOCAL515Cases Nos. R-4181 and R-41182.-Decided September 04,.1942Jurisdiction:mining industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition; elections necessary.UnitAppropriatefor CollectiveBargaining:single or separate units compris-ing (1) mining and (2) milling employees of one of companies involved;determination of, dependent upon results of separate elections ;-multiple-employer unit requested by,companies, which were interrelated through stockownership, common officers, and integrated operations, rejected in the absenceof'self-organization upon such a basisTustindChandler,byMr. W. B. Chandler,andMr. D. I. Hayes,,of Spokane; Wash., for the Companies..M'r.'Ora-L.Wilson,of Spokane,''Wash., for the'Union.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon two petitions duly filed by International Union of Mine,Mill & Smelter Workers, Local 515, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of American Zinc. Lead and Smelting' Com-pany,'Metaline Falls,Washington, herein called American Zinc, theNational, Labor 1Relations Board 'ordered that the cases be consoli--dated and provided for an appropriate hearing on due notice, beforeVern Countryman, Trial Examiner. Said hearing was held at Spo-kane.Washington, on August 20, 1942. The Companies and theUnion appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce'The Union originally filed two petitions, one of which named American- Zinc as theemployer of the Grandview Mines, and the other petition named the Metaline Mining andLeasing Company, Metaline Falls, Washington, herein called Metaline Mining, as theemployer at the Grandviewv Mill.Puiing the course of the hearing, the Union moved toamend its petition affecting the Grandview Mill in order to substitute American Zincfor the Metaline Mining as the employer, since it appeared from the testimony that Ameri-can Zinc was the employer at the Grandview MillThis motion was granted by the TrialExaminer.The two concerns are herein called the Companies.44 N. L R. B., No. 76,443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence bearing on the, issues.During the course of the hearing,the Companies jointly filed a motion to dismiss the petitions uponthe, grounds that (1) the petitions did not include the employees ofthe Metaline Mining, engaged in underground and survey work at itsmines and (2) that each company had offered and does offer toexecute an agreement for a consent, election, if said employees of theMetalineMining are included.The Trial Examiner referred themotion to the Board.The Companies' notion is hereby denied.TheTrial ' Examiner's rulingsmade at the hearing are free fromprejudicial error and'are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESAmerican, Zinc, Lead and Smelting Company is a Maine corpora-tion having its principal office'in' St. Louis, Missouri. It is engagedin mining and reduction of. zinc and lead ore into its basic products.The Company owns and/or operates mining operations and manu-'facturing and smelting plants in several States. Its grosssales for1941 exceeded $21,000,000.The operations of AmericanZinc in-volved in this proceeding are the Grandview Mines.and GrandviewMill,inMetaline 'Falls,Washington.The value of the zinc andlead concentrates produced from the Grandview Mines in 1941 wasapproximately $336,000.The concentrates are sold outside of theState of Washington.The Grandview Mill used operating suppliesin- 1941 of the value of over $92,000, of which the greater portion waspurchased within the State of Washington.Metaline Mining and Lensing Company is a Washington corpora-tion having its principal office in St. Louis, Missouri. It is engagedinmining operations at the Metaline Mines near Metaline Falls,Washington. In 1941 the value of production credited to the MetalineMines wasover $290,000.American Zinc own' 51 percent of the outstanding stock of MetalineMining.Four individuals hold offices in both companies, whichmaintain a single office address in Spokane and maintain a commonclerical and office force.. '-The Companies' admit that they are individuallyengaged in inter-state commercewithin the meaning of the National LaborRelationsAct.IL : THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, Local 515,is a labor organization admitting to membership employees of the Com-panies., 'AMERI'CAN Z1NC, LEAD AND SMELTING COMPANYIII.THE QUESTION CONCERNING REPRESENTATION445In June and July 1942, the Union requested American Zinc to recog-nize it as the bargaining agent for that Company's employees at theGrandview Mines and the Grandview Mill. American Zinc refused torecognize the Union until it proved its claim that it represented a ma-jority of the employees.There were introduced into evidence statements of a FieldExaminershowing that the Union represents a substantial number of employeesin the units claimed by it as appropriate.'We find that questions affectin g commerce have arisen concerning,the representation of employees of the_ American Zinc within the,meaning of Section 9 (c) and Section 2 (6) and (7) of the Act. ,IV. 7 HE APPROPRIATE UNITIn one of its petitions, the Union contends that all underground andsurface employees at the Grandview Mines, excluding supervisory,technical, office and clerical employees, constituted an appropriate unit.In its other, petition it contends that all employees at the Grand-view Mill, excluding supervisory,:' technical, office and clerical employ-ees, and truck drivers hauling ore,4 constituted an appropriate unit.The Companies contend that all the employees of the Grandview MinesGrandview Mill, and Metaline Mines, including the truck drivers at theMetaline Mill , should be included in a single unit, because they claimthat the three operations constitute a single, integrated enterprise, as2The Field Examiner reported that in the case relating to the Grandview Mines, theUnion presented 25 authorization cards which were dated as follows:Februaiy,March,,and April 1942, 20; May 1941, 1, Februaiy 1941, 1: September 1940, 1, undated, 2' Allof the,cards appeared to bear genuine original signatures of persons whose names appearedon American Zinc's pay roll as of May 30,1942.The original membership dues-recordsof the Union contained the names of the 25 persons who had signed authorization cards,and two other persons, whose names appear on the pay roll ofMay30,1942,'as membersof the Union,with dues paid to May 1, 1942The pay roll of the Company for May 1942contained 56 persons in the alleged unit.In the case relating to the Grandview Mill,the Field Examiner reported that the Unionpresented 4 authorization cards which were dated as followsApril 1942,2 , June 1942,1: May 1, 1942,1The original membership dues records of the Union reveals the namesof 8 other persons who are in good standing with the Union with dues paid up to May 1,1942The names on the 4 cards and the names of the 8 members found on thei duesiecords appear on the Grandview Mill's pay roll of May 30, 1942, containing 22 namesin the alleged unit.In addition,5 additional authorization cards were presented which were dated as fol-bear genuine original signatures;all of the signatures appear on the pay roll of MetalrneMines during May 1942, containing 74 namesThe Union does not seek to include em-ployees of the Metaline Mines in the appropriate unit.BII.JMcClellan is listed on the Grandview Mill's pay roll as a mill foremanA rep-resentative of American Zinc testified that this listing was incorrect, but that lie is a milloperator, with no power to hire or discharge employees.We find that he is an ordinaryemployee -'IThe record indicates that truck drivers,who haul ore from the Metalie Mines to theMill, are employed by Metalrne Mining, and not by American Zinc 446DECISIONSOF NATIONALLABOR RELATIONS BOARDthe products are the same, the management and supervisory agenciesare the same, and the products are milled and sold jointly.The parties agree that all office and clerical employees, mine foreman,two shift bosses, engineers, and regular engineer helpers at the Grand-view Mines, and also that the mill superintendent, chemist, metal-lurgist, office and clerical employees at the Grandview Mill, should beexcluded.As has been stated American Zinc operates the Grandview Minesand the Grandview Mill, and Metaline Mining operates the MetalineMines.The Grandview Mines are located approximately two milesnorth of Metaline Falls, Washington, and the Metaline Mines 'areapproximately 1.9 miles south of the town.The Grandview Minesand the Grandview Mill are about a mile apart while the MetalineMines are located about 3.9 miles from the Grandview Mill.Both mines have the same mine superintendent., In support oftheir contention, the Companies point to the considerable interrela-tion in the offices and business of the two Companies, to which wehave referred.The Grandview Mill processes the ore for both mines.Uponreaching the mill, the ore of each company is weighed, sampled, andassayed separately, but it is later commingled before it goes throughthe concentration process.The concentrates are sold in a commingledmass by the American Zinc, and it received the returns from it.Themilling and freight costs are allocated to each company on the basisof tons of ore milled for each mine.The proceeds of the sale of theconcentrates are then divided between the two companies on the basisof the weighing, samplings, and assaying taken of the ore.Neither of the companies has a contract with a labor organizationcovering any of its employees. In 1941 the Union lost a consentelection among the_ employees of the Grandview Mines..The Union does not desire a unit, covering the three operationsbecause it has not attempted to organize the employees of MetalineMining and it asserts that it would be funfair to the employees of theGrandview Mines and the Grandview, Mill to include, the employeesof Metaline Mines, who have not been organized; in the unit.We are of the opinion that, although a unit composed of the em-ployees of the Grandview Mines, Grandview Mill, and the MetalineMines, would not be inappropriate if organization had extended tothe Metaline Mines, the fact that the Union has organized oily theemployees at the Grandview Mines and the Grandview Mill, indicatesthe present propriety of excluding the employees of the MetalineMines.We see, no reason for depriving the employees at the Grand-view Mines and the Grandview Mill of the benefits of collectivebargaining until such time as the Metaline Mines may be organized AMERICAN ZINC, LEAD AND SMELTING COMPANY:447also5Our determination is subject to revision in accordance withchanges' in the state of self-organization of the employees,concerned.As noted above the Union filed two petitions, one of which ' re-quested a unit at the Grandview Mines, and the other requesting aunit-at the Grandview Mill, thereby indicating that the Union de-siredto have separate units and elections at the two operations.Dur-ing- the hearing the vice president of the Union testified that theUnion "thought if the Grandview Mill and,Mine could be together,that would eliminate the dividing up of the' units."However, thepetitions were not amended to request one unit of the two operations.In view of the uncertainty as to the Union's position, and since thetwo operations might properly function as a single unit or as twoseparate units, we shall make no final determination of appropriateunit at this time, but shall direct that separate elections be heldamong (1) the underground and surface employees of AmericanZinc at the Grandview Mines, excluding supervisory, technical, officeand clerical employees, mine foreman, shift bosses, engineers, and'regular engiiieer helpers, to determine whether or not they desire tobe represented by the Union; and (2) among the employees of theGrandview Mill, excluding supervisory, technical, office and clericalemployees,mill superintendent, chemist, and metallurgist, to de-termine whether or not they desire to be represented by the Union.Upon the results of the elections will depend, in part, our determina-tion of the unit or units. If a majority of the employees of theGrandview Mines, and those of the Grandview Mill designate theUnion as their 'coll'ective bargaining representative, then the em-ployees of the Grandview Mine and Grandview Mill shall constitutea single appropriate unit. If a majority at only one operationdesignates the Union, those employees will constitute a separate unit.V. - THE DETERMINATION ; OF. REPJjESENTATIVESAt the hearing the Union objected to the use of the pay-roll periodimmediately preceding the election in determining eligibility to vote.We see no reason to depart from our usual practice.We shall directthat the question concerning representation which has arisen beresolved by, an election by secret ballot among the employees in theeligible categories who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to- the limitations and additions set forth in the Direction.5SeeMatterofWUAL,IncandAssociated Broadcast Technscaans Unit, InternationalBrotherhood of Electrical R or leers, et at, 27 NL R B 3S:) ;Matter of Blown Paper GoodsCo andUnited Paper Novelty & TopTlo,7 ers International Unson, Local 1118 (C. I0 ), 39N L R B 743;Matter of Max Pollack. & Company, IncandTextileof America(C 10),33N L R B ¶)66 448DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Zinc,Lead and,Smelting Company, Metaline Falls, Washington an election by, secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Relation'sBoard and subject to Article III, Section 9, of said Rules andRegulations :(1)Among all underground and surface 'employees of AmericanZinc at the Grandview Mines, who were employed during the pay-roll,period immediately preceding the date of this Direction of Election,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingsupervisory, technical, office and clerical employees, mine.foreman,two shift bosses, engineers, and regular engineer helpers, and em-ployees who have since quit or been discharged for cause, to determinewhether or' not they desire to be represented by International UnionofMine, Mill and Smelter Workers, Local 515,16r the purposes ofcollective bargaining; and(2)Among the employees of American Zinc at the- GrandviewMill, who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory, technical,office and clerical employees, mill superintendent, chemist, and metal-lurgist, and employees who have since quit or been discharged forcause, to, determine whether or not they desire to - be represented byInternational Union of Mine, Mill and Smelter Workers, Local - 515,for the purposes of collective bargaining.MR.WM. M. LEISERSON took no part in the consideration 'of theabove Decision and Direction of Election.-